Citation Nr: 0732362	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned at the RO in December 2005.

This matter was previously before the Board in March 2007, at 
which time it was remanded for further development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

On VA examination in April 2007, it was reported that the 
veteran had been receiving VA outpatient treatment for 
depression since 2004.  The claims folder does not contain VA 
treatment records for the period subsequent to 2004.  
Although the VA examiner found that the veteran was not 
currently experiencing depressive symptoms, the requirement 
for a current disability is satisfied if there is evidence of 
the disability at any time since the veteran's claim for 
service connection in November 2004, even if the disability 
is currently in remission.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

VA has an obligation to obtain copies of the treatment 
records created since 2004.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002).

In its previous remand the Board asked that the examiner 
provide an opinion as to whether any current psychiatric 
disability was related to service.  Perhaps because the 
examiner did not find current depression, no opinion was 
provided with regard to that condition.  If VA treatment 
records disclose a current disability, an opinion will be 
required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(A remand by the Board confers on an appellant the right to 
VA compliance with the terms of the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
those terms).

Accordingly, this appeal is REMANDED for the following:

1.  Obtain all records of the veteran's 
psychiatric treatment at the West 
Hartford VA Medical Center since July 30, 
2004.

2.  If the newly obtained evidence shows 
a current psychiatric disability, ask the 
examiner who provided the April 2007, VA 
examination to review the claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
disability had its onset in service or is 
otherwise related to a disease or injury 
in service.  The examiner should provide 
a rationale for this opinion.  If the 
examiner is unavailable, another 
qualified mental health professional may 
provide the necessary opinion.

3.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




